Citation Nr: 1241111	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-11 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement an effective date prior to March 13, 1984 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active service from April 1968 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.  


FINDINGS OF FACT

1.  The Veteran filed a claim of entitlement to service connection for PTSD in August 1980; in a June 1981 rating decision, the RO denied service connection for PTSD, and the Veteran did not appeal.

2.  The Veteran filed a petition to reopen his claim for service connection for PTSD, which was received by the RO on March 13, 1984.


CONCLUSION OF LAW

The legal criteria are not met for an effective date prior to March 13, 1984 for the grant of service connection for PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.155, 3.159, 3.400 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued notice letter, dated in February 2009, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claim of entitlement to an earlier effective date, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  In addition, the February 2009 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own statements in support of his claim.  The Veteran has been examined by VA and the Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Legal Criteria
 
The statutory and regulatory guidelines for determining the effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2012).  Except as otherwise provided, the effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be the day following the date of separation from service - if the veteran filed a claim within one year after service.  Otherwise, the effective date will be the date of receipt of his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2). 

In cases involving new and material evidence, where evidence other than service department records is received within the relevant appeal period or prior to the issuance of an appellate decision, the effective date will be as though the former decision had not been rendered.  See 38 C.F.R. §§ 3.156(b), 3.400(q)(1).  In cases where the evidence is received after a final disallowance, the effective date is the date the new claim is received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(2), (r).  Indeed, the Court has specifically held that where a prior unappealed decision consequently became final and binding on the veteran, the effective date of his eventual subsequent award of service connection is the date of receipt of his reopened claim - not the date of receipt of his original claim.  See Sears v. Principi, 16 Vet App 244 (2002); Melton v. West, 13 Vet App 442 (2000).

The applicable statutory and regulatory provisions require that VA look to all communications from the veteran that may be interpreted as applications or claims, both formal and informal, for benefits.  VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal claim must identify the benefit sought.  See 38 C.F.R. § 3.155(a).

In order for benefits to be paid under the laws administered by the VA, a specific claim in the form prescribed by the Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. § 3.151(a).  All claims for benefits filed with the VA, formal or informal, must be in writing.  See Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

Analysis

The Veteran's service in the military ended on November 28, 1969.  The Veteran filed a claim for service connection of PTSD, received by the RO on August 18, 19780.  The Veteran's claim was denied in a June 1981 rating decision on the basis that there was no diagnosis of PTSD.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105 (West 2002).  

The Veteran filed a petition to reopen on March 13, 1984.  Following the submission of several statements in support of his claim, the Veteran's petition to reopen was denied in May 1984 on the basis that the Veteran had not submitted any new and material evidence; the letter suggested that the Veteran submit medical evidence in support of his petition to reopen, and the Veteran submitted a VA hospitalization report, which showed a diagnosis of PTSD.  In a November 1984 rating decision, the Veteran's petition to reopen was denied.  In December 1984, the Veteran contacted the RO and requested that his claim for PTSD again be considered; the Veteran pointed out that his DD Form 214 showed that he received the Combat Action Ribbon and Vietnam Campaign Medal.  In January 1985, the RO sent the Veteran a letter advising him to submit new and material evidence in support of his claim to reopen.  In April 1985, the Veteran submitted a hospitalization report for the period December 1984 to January 1985. 

More recently, in November 2002, the Veteran again petitioned to reopen his previously denied claim of entitlement to service connection for PTSD.  An April 2003 rating decision granted service connection for PTSD and assigned a 100 percent disability rating, effective November 19,  2002.  In a July 2004 rating decision revised the effective date, granting service connection effective March 13, 1984.

The Board acknowledges that the Veteran wants a much earlier effective date, indeed retroactive to 1980.  However, where there was a prior final RO decision, the effective date for his award does not necessarily relate back to that earlier decision or his original claim.  Rather, if, as here, that decision became final and binding on him because it was not timely appealed, then the date of receipt of his reopened claim, March 13, 1984, will be the effective date of his award.  See Sears v. Principi, 16 Vet. App. 244 (2002).  See also Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for  revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).   

There is no indication the Veteran either appealed the RO's previous, June 1981 rating decision or specifically acted to reopen his claim prior to March 13, 1984, wherein the RO failed to properly consider his April 1985 submission of VA medical records as a notice of disagreement.  Additionally, his file does not contain a written claim, either formal or informal, until the March 13, 1984 petition to reopen his previously denied claim, which corresponded to the first diagnosis of PTSD in his VA medical records.  As the effective date can be no earlier than the date of receipt of his reopened claim, March 13, 1984 is the correct effective date in this particular instance.  See 38 C.F.R. 3.400(q), (r).  See also Melton v. West, 13 Vet. App. 442 (2000).

Moreover, the Board recognizes the Veteran's statements that his PTSD has existed since his service, but points out there is no provision for payment of benefits from an earlier date based on a disorder's existence from a date previous to the receipt of the claim, unless the claim is filed within one year of separation from service.  See 38 C.F.R. §§  3.400(b)(2).

Furthermore, the Board notes that the June 1981 rating decision became final and binding on the Veteran when, unfortunately, he did not file an appeal in response, and therefore could only be reopened with new and material evidence.  Thus, when the RO more recently granted his November 28, 2002 petition to reopen this claim, following his March 13, 1984 petition to reopen, the RO's November 1984 denial, and the Veteran's subsequent, April 1985 submission of medical evidence.  This petition is the earliest possible effective date he can receive; March 13, 1984 is the earliest he is entitled to by law.  See Waddell v. Brown, 5 Vet. App. 454, 456 (1993) (by statute and regulation, the effective date for service connection based on a reopened claim cannot be the date of receipt of an original claim which was previously denied).

So, for these reasons, the Board finds that there is a preponderance of evidence against the Veteran's claim of entitlement to an earlier effective date for service connection of his PTSD.  Therefore, his claim must be denied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

Entitlement to an effective date prior to March 13, 1984 for the grant of service connection for PTSD is denied.




____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


